        Case 4:19-cv-01751-DMR Document 15 Filed 06/17/19 Page 1 of 2



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Liana W. Chen (Bar No. 296965)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     liana@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12

13                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15
     PETER TODD, an individual,                   Case No. 4:19-cv-01751-DMR
16
                   Plaintiff,
17                                                CERTIFICATE OF SERVICE
            v.
18

19   SARAH MICHELLE REICHWEIN aka ISIS
     AGORA LOVECRUFT, an individual,
20
                   Defendant.
21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                                   CERTIFICATE OF SERVICE
        Case 4:19-cv-01751-DMR Document 15 Filed 06/17/19 Page 2 of 2



1                                   CERTIFICATE OF SERVICE
2
            I am a resident of the state of California, over the age of eighteen years and not a
3    party to this action. My business address is 150 Post Street, Suite 520, San Francisco,
     California, 94108.
4
             I hereby certify that on June 17, 2019, I served:
5
         1) CLERK’S NOTICE RE: CONTINUANCE OF INITIAL CASE MANAGEMENT
6
            CONFERENCE
7
     on the parties listed below as follows:
8

9    Specially Appearing Counsel for Defendant
     Sarah Michelle Reichwein aka Isis Agora
10   Lovecruft:

11   Ben Rosenfeld
     115 ½ Bartlett Street
12   San Francisco, CA 94110
     ben.rosenfeld@comcast.net
13
                    BY FIRST CLASS MAIL, by placing a true copy thereof in a sealed
14       X          envelope, with postage thereon fully prepaid, for collection and mailing, in
                    San Francisco, California, following ordinary business practices, which is
15
                    deposited with the U.S. Postal Service the same day as it is placed for
16                  processing.

17       X          (Federal) I declare that I am employed in the office of a member of the bar
                    of this court at whose direction the service was made.
18

19   DATED: June 17, 2019

20
                                                           Iyah Turminini
21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                                         CERTIFICATE OF SERVICE
                                                  1
